Cook, J.,
dissenting. With its decision in Voinovich I, this court interpreted Section lc, Article II of the Ohio Constitution to read, “No law passed by the general assembly shall go into effect until [a meaningful ] ninety days after it shall have been filed by the governor * * * .” The insertion of the word “meaningful” resulted from the conclusion that the decision in Riffe “foreclosed any meaningful opportunity for the citizens of this state to circulate a petition for a referendum on Am.Sub.H.B. No. 107.” State ex rel. Ohio AFL-CIO v. Voinovich (1994), 69 Ohio St.3d 225, 236, 631 N.E.2d 582, 591. Though I would not wish to endorse the Voinovich I decision with respect to inserting a tardy “meaningful” overlay on the language of the Constitution, thereby creating a *418procedural situation resistant to normal prudential analysis (as shown by the oddity of Voinovich II), the court’s decision in Voinovich I results in the non-appropriation provisions of the legislation at issue not being constitutionally effective until the “meaningful” ninety days had elapsed — on July 7, 1994.